1

2

3

4

5
                       UNITED STATES DISTRICT COURT
6
                      EASTERN DISTRICT OF CALIFORNIA
7
                               ----oo0oo----
8

9
     CITY OF WEST SACRAMENTO,              No. 2:18-CV-00900 WBS EFB
10   CALIFORNIA; and PEOPLE OF THE
     STATE OF CALIFORNIA,
11
                 Plaintiffs,               MEMORANDUM AND ORDER RE:
12                                         PLAINTIFF’S MOTION FOR
         v.                                SUMMARY JUDGMENT AND
13                                         DEFENDANT NICK E. SMITH’S
     R AND L BUSINESS MANAGEMENT, a        MOTION TO CONTINUE SUMMARY
14   California corporation, f/k/a         JUDGMENT
     STOCKTON PLATING, INC., d/b/a
15   CAPITOL PLATING, INC., a/k/a
     CAPITOL PLATING, a/k/a CAPITAL
16   PLATING; CAPITOL PLATING, INC.,
     a dissolved California
17   corporation; et al.,

18               Defendants.

19

20                             ----oo0oo----

21            Plaintiffs City of West Sacramento, California (the
22   “City”) and the People of the State of California brought this
23   action against defendants R&L Business Management, et al., to
24   address toxic levels of soil and groundwater contamination in the
25   environment within the City.    The court now considers plaintiffs’
26   motion for summary judgment and defendant Smith’s motion to
27   continue plaintiffs’ motion under Federal Rule of Civil Procedure
28
                                       1
1
     56(f).
2
                I.    Factual and Procedural Background
3
                This court described much of the factual and procedural
4
     background to this lawsuit in its prior orders.      (See Docket Nos.
5
     18, 33, 44, and 63.).    The City now moves for partial summary
6
     judgment on its CERCLA,1 RCRA,2 Gatto Act,3 public nuisance, and
7
     declaratory relief claims against the business, R&L Business
8
     Management, aka/fka Stockton Plating, Inc. (“R&L”), and the
9
     Estate of Nick Smith, Deceased (“Smith”).    (Pls.’ Mot. for Summ.
10
     J. at 2 (Docket No. 95).)   The City also seeks partial summary
11
     judgment against John Clark (collectively with R&L and Smith,
12
     “Defendants”) on its CERCLA, public nuisance, and declaratory
13
     relief claims.   (Id.)   In turn, Smith moves to continue hearing
14
     on plaintiffs’ motion for summary judgment under Federal Rule of
15
     Civil Procedure 56(d) to allow Smith to depose Dr. Ann Farr.
16
     (Decl. of Michael Guasco (“Guasco Decl.”) (Docket No. 105-1).)
17
                II.   Defendant Smith’s Motion for Continuance
18
                “A district court should continue a summary judgment
19
     motion upon a good faith showing by affidavit that the
20
     continuance is needed to obtain facts essential to preclude
21
     summary judgment.”   State of Cal., on Behalf of Cal. Dep't of
22
     Toxic Substances Control v. Campbell, 138 F.3d 772, 779 (9th Cir.
23
          1    “CERCLA” refers to the Comprehensive Environmental
24   Response, Compensation, and Liability Act, CERCLA §§ 101–405, 42
     U.S.C. §§ 9601–9675.
25

26
          2    “RCRA” refers to the Resource Conservation and Recovery
     Act, RCRA §§ 1002–11011, 42 U.S.C. §§ 6901–6992k.
27
          3     “Gatto Act” refers to Cal. Health & Saf. Code §§ 25304–
28   25304.8.
                                       2
1
     1998) (citing McCormick v. Fund Am. Cos., Inc., 26 F.3d 869, 885
2
     (9th Cir.1994)).4   A party requesting a continuance pursuant to
3
     Rule 56(d) therefore “must show (1) that they have set forth in
4
     affidavit form the specific facts that they hope to elicit from
5
     further discovery, (2) that the facts sought exist, and (3) that
6
     these sought-after facts are “essential” to resist the summary
7
     judgment motion.”   Id.
8
               Courts usually employ a “generous approach toward
9
     granting [Rule 56(d)] motions.”   Berkeley v. Home Ins. Co., 68
10
     F.3d 1409, 1414 (D.C. Cir. 1995); see also Burlington N. Santa Fe
11
     R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation,
12
     323 F.3d 767, 773 (9th Cir. 2003).   Summary judgment is
13
     appropriate “only where [further] discovery would be
14
     ‘fruitless.’”   Jones v. Blanas, 393 F.3d 918, 930 (9th Cir.
15
     2004).   Indeed, a “continuance of a motion for summary judgment
16
     for purposes of discovery should be granted almost as a matter of
17
     course” unless “the non-moving party has not diligently pursued
18
     discovery of the evidence.”   Wichita Falls Office Assocs. v. Banc
19
     One Corp., 978 F.2d 915, 919 n.4 (5th Cir. 1992); see also
20
     Burlington, 323 F. 3d at 773.
21
               Notably, “the Supreme Court has restated the rule as
22
     requiring, rather than merely permitting, discovery ‘where the
23
     nonmoving party has not had the opportunity to discover
24
     information that is essential to its opposition.’”     Metabolife
25

26        4    “Rule 56(d) was formerly Rule ‘56(f),’ and the cases
27   that interpret Rule 56(f) apply to current Rule 56(d).” Slama v.
     City of Madera, No. 1:08-CV-810 AWI GSA, 2012 WL 1067198, at *2
28   (E.D. Cal. Mar. 28, 2012).
                                     3
1
     Int'l, Inc. v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001) (citing
2
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n. 5, (1986)).
3
     The court therefore keeps in mind that “[b]ecause experts had not
4
     yet been disclosed,” [defendant Smith] “was unable to previously
5
     depose Dr. Farr.”    (Guasco Decl. at 2.)
6
                (1) Affidavits
7
               To comply with Rule 56(d), defendant must “submit
8
     affidavits setting forth the particular facts expected from
9
     further discovery.”     Brae Transp., Inc. v. Coopers & Lybrand, 790
10
     F.2d 1439, 1443 (9th Cir. 1986).       “References in memoranda and
11
     declarations to a need for discovery” do not suffice.       Id.
12
               Defendant Smith offers the declaration of his attorney,
13
     Michael C. Guasco.    Mr. Guasco therein identifies several facts
14
     he expects to discover if given more time, including the source
15
     and bases of the opinions of Dr. Anne Farr.      Because defendant
16
     Smith has “attached a detailed sworn declaration from counsel
17
     explaining the need for additional time and setting forth
18
     particular facts expected to be obtained” from the experts,
19
     defendant has satisfied the affidavit requirement under Rule
20
     56(d).   See TMJ Inc., v. Nippon Tr. Bank, 16 F. App'x 795, 797
21
     (9th Cir. 2001).
22
               (2)   Existence of Facts Sought
23
               Under Rule 56(d), the party requesting a continuance
24
     must show that the facts sought exist.       “Denial of a Rule [56(d)]
25
     application is [therefore] proper where it is clear that the
26
     evidence sought is almost certainly nonexistent or is the object
27
     of pure speculation.”    Terrell v. Brewer, 935 F.2d 1015, 1018
28
                                        4
1
     (9th Cir.1991).
2
                This court finds no reason to believe that the facts
3
     sought do not exist.    Dr. Farr presumably relied on specific
4
     facts to reach her conclusions.   Defendant therefore satisfies
5
     the existence requirement.
6
                (3) Essentialness of Facts Sought
7
                “[T]he party seeking the continuance must show that it
8
     lacks the ‘facts essential’ to resist the summary judgment
9
     motion.”   McCormick, 26 F.3d at 885.   The moving party must
10
     explain why those facts would preclude summary judgment.     Tatum
11
     v. City & Cty. of San Francisco, 441 F.3d 1090, 1100 (9th Cir.
12
     2006).
13
                Here, defendant Smith seeks to develop facts essential
14
     to challenge plaintiff’s summary judgment motion.      For example,
15
     under CERCLA, plaintiff must show that defendant owned or
16
     operated facility “at the time of disposal” of a hazardous
17
     substance at the facility.   42 U.S.C. § 9607(a)(2).   Plaintiffs
18
     rely on Dr. Farr to determine the timing of the release of the
19
     hazardous substance as it relates to defendant R&L Business
20
     Management.    (Decl. of Anne Farr (“Farr Decl.”) at 5-9 (Docket
21
     No. 107-4).)    It is unclear whether Dr. Farr “can or will opine
22
     as to when any disposal may have occurred” during the time
23
     defendant Smith owned the property.     (Def. Smith Opp. to Pls.’
24
     Mot. for Summ. J. at 5-6 (Docket No. 103).)    Because defendant
25
     Smith “argue[s] that [plaintiff] has not adequately demonstrated
26
     causation with regards to [his] CERCLA liability,” “further
27
     expert discovery” would help defendant raise a genuine issue of
28
                                       5
1
     material fact.   Roosevelt Irrigation Dist. v. Salt River Project
2
     Agric. Improvement & Power Dist., No. 210CV290DAEBGM, 2016 WL
3
     3613278, at *3 (D. Ariz. Feb. 22, 2016).     Defendants therefore
4
     satisfy the essentialness requirement under Rule 56(d).
5
               IT IS THEREFORE ORDERED that defendant Smith’s Motion
6
     for Continuance of Summary Judgment (Docket No. 103) be, and the
7
     same hereby is, GRANTED.
8
               Defendant Smith shall complete the deposition of Dr.
9
     Farr on or before November 1, 2019.     Defendant Smith shall submit
10
     his opposition to Plaintiffs’ Motion for Summary Judgment, and
11
     any other defendant may amend its response to the motion, on or
12
     before November 15, 2019.     Plaintiffs shall submit their reply to
13
     Defendant Smith’s opposition on or before November 22, 2019.        The
14
     hearing on plaintiffs’ Motion for Summary Judgment (Docket No.
15
     95) is CONTINUED to December 2, 2019, at 1:30 p.m.
16
               IT IS SO ORDERED.
17
     Dated:   October 24, 2019
18

19

20
21

22

23

24

25

26
27

28
                                        6
